                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



    SEAN R.,1                                           Case No. 3:18-cv-00460-AC

                 Plaintiff,                             ORDER

          v.


    COMMISSIONER OF SOCIAL
    SECURITY,

                 Defendant.


Merrill Schneider, Schneider Kerr & Robichaux, P.O. Box 14490, Portland, OR 97293. Attorney
for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
United States Attorney’s Office, 1000 SW Third Avenue, Suite 600, Portland, Oregon 97204;
Michael S. Howard, Special Assistant United States Attorney, Office of the General Counsel,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104.
Attorneys for Defendant.

IMMERGUT, District Judge

         On November 18, 2019, Magistrate Judge John Acosta issued his Findings and

Recommendation (F&R), recommending that the Commissioner’s decision be reversed. ECF 18.


1
  In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party in this case.

PAGE 1 – ORDER
Judge Acosta further recommended this case be remanded for the immediate calculation and

award of benefits. Id. No party filed objections.

                                          DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s F&R, “the court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte,” whether de novo or under another

standard. Thomas, 474 U.S. at 154. Indeed, the Advisory Committee to the Federal Rules

recommends reviewing for clear error when no timely objection is filed. Fed. R. Civ. P. 72(b)

advisory committee’s note from 1983.

       As no party filed objections, this Court has reviewed the F&R for clear error. Finding

none, this Court adopts it in full. The Commissioner’s decision that Plaintiff was not disabled is

REVERSED, and this proceeding is REMANDED for the immediate calculation and payment of

benefits.

       IT IS SO ORDERED.

       DATED this 18th day of February, 2020.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge



PAGE 2 – ORDER
